Title: 28th.
From: Adams, John Quincy
To: 


       Finished the third volume of Blackstone, and began upon the fourth, which is upon public wrongs. Took something of a long walk with Thompson. He, and Little and Putnam passed the evening with me. Mr. and Mrs. Smith came into Town this evening, and brought me a bundle.
       Mr. Parsons after making much difficulty has finally consented, that we should pass the evenings till 8 o’clock at the office, At Townsend’s importunity. It will make at this Season a large addition to the time which we employ in the professional studies, though I do not know that it will be of any great advantage to me.
      